Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group II (claims 40-42, 45-46) in the reply filed on 09/23/2022 is acknowledged. In response to species election requirement, Applicants elected antibody 27H6 and pre-eclampsia. 
2. Claims 1, 16-22, 24, 26-27, 29-30, 33-34, 40-42, and 45-46 are pending. Claims 40-41, and 45-46 read on elected species and are currently under consideration. Claims 1, 16-22, 24, 26-27, 29-30, 33-34, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species. 

Information Disclosure Statement
3. The information disclosure statement filed on 09/23/2022 and 09/16/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 08/12/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 40-41 and 45-46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 40 is drawn to a method for treating a Flt-1-mediated disease, disorder or condition comprising administering to a subject in need of treatment the antibody or antigen-binding fragment thereof of claim 1. Claims 41 and 45-46 depend from claim 40. Claim 40 depends from non-elected claim 1, which is drawn to an antibody or antigen binding fragment that specifically binds to human Flt-1 comprising one or more complementarity regions (CDR). Claim 1 does not require that the antibody possess a heavy chain and a light chain, a heavy chain variable region and a light chain variable region, or six CDRs (three CDRs each for a heavy chain variable region and a light chain variable region). In addition, claim 1 is drawn to an antibody specifically binding to a human Flt-1 comprising one or more of mutant CDRs in the form of 90% sequence homology. Thus, claim 1 encompasses a genus of antibodies with a partial structural limitation. However, the instant disclosure does not adequately support the broad scope of the encompassed antibodies.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the anti- human Flt-1 antibodies or fragment thereof, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of anti-human Flt-1 antibodies and thus the instantly claimed method. 
7. Claims 40-41 and 45-46 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating Duchenne Muscular Dystrophy (DMD) comprising administering to a subject with DMD an antibody or antigen-binding fragment thereof  that binds to human Flt-1,  does not reasonably provide enablement for a method for treating a Flt-1-mediated disease, disorder or condition comprising administering to a subject in need of treatment the antibody or antigen-binding fragment thereof of claim 1.
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 40-41 and 45-46 is drawn to a method for treating a Flt-1-mediated disease, disorder or condition comprising administering to a subject in need of treatment the antibody or antigen-binding fragment thereof of claim 1. The claims are broad because they encompass a method of treating any Flt-1-mediated disease, disorder or condition comprising administering to a subject in need of treatment the antibody or antigen-binding fragment thereof of claim 1.
The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention. The specification discloses generation and characterization of anti-Flt-1 antibodies, in vivo efficacy of the antibodies in a mouse model of Duchenne muscle dystrophy, and in vitro study of the anti=Flt-1 antibodies on muscle pathology (Examples 1-7). However, the specification does not provide sufficient guidance/direction or working examples on how to make to the broad genus of antibodies and how to treat the broad genus of Flt-1-mediated diseases, disorders or conditions, such as pre-eclampsia, a high blood pressure (hypertension) disorder that can occur during pregnancy.
US 9957324 B2 teaches a method of treating Duchenne Muscular Dystrophy (DMD) comprising administering to an individual who suffers from DMD an effective amount of an anti=Flt-1 antibody (see Abstract; claim 1). However, the prior art does not teach treating any other Flt-1-mediated diseases, disorders or conditions, such as pre-eclampsia, by administering an anti-Flt-1 antibody.
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.  
Due to the large quantity for experimentation necessary to make the broad genus of anti-Flt-1 antibodies and to treat a broad genus of Flt-1-mediated diseases, disorders or conditions, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
9. Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 recite a limitation, “a Flt-1-mediated disease, disorder, or condition”. Since the specification does not define unambiguously the term, one of skill in the art would not readily identify which diseases fall with the term, rendering the claim indefinite.

Claim Objections
10. Claim 46 is objected to because it uses the language “and/or” in line 3. It is suggested that “/or” be deleted to overcome the objection.  

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
October 18, 2022